Title: To John Adams from Richard Stockton, 17 January 1801
From: Stockton, Richard
To: Adams, John



To the President of the United States—
Princeton Jany 17th. 1801

The probable success of the Judiciary bill now before Congress, and the short time that will remain to select proper Characters to be appointed Judges thereto it be enacted into a Law, induces me take the liberty respectfully to mention to the President of the United States the name of William Griffith Esqr. of Burlington as a Candidate for the office of a Circuit Judge. The President is in some measure acquainted with the character of this Gentleman, and will readily recognize in him the Author of Eumenes a pamphlet on the subject of the New Jersey consitution, which I did myself the honor of presenting to the President while he was at Trenton—He is also the Author of the Burlington County address on the subject of the election of President, and of the address of the federal Republicans of this State published in the name of a Committee of the federal meeting at the State House in Trenton—These performances furnish materials by which his general talents may be known. I can assure you Sir that his reputation as a Lawyer is such as might be expected of the writer of these Essays. He was regularly bred to the profession—has been engaged in full practice for twelve years last past, and is now at the head of the profession. His private deportment has ever been pure & amiable—His morals and integrity an such as should be required of those who approach the seat of Justice. I Can with truth say that in my opinion his pretensions are as good as those of any man in the State without any exception. It will give pleasure to the most substantial friends of your Administration if he Should be appointed. To those who under one name or an other have perpetually opposed the Government, and calumniated its Administration from its adoption to the present time it will be the cause of sorrow—for they know and have severely felt the weight of his talents and Character. Your public consent Sir has fully evinced that you never dreaded the frowns, nor courted the smiles of such Men.
I beg your Excellency will have the goodness to excuse the freedom of this personal application and believe me / with profound respect and / veneration Sir / Your obt: sert

Rd Stockton